Citation Nr: 1327744	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981, from September 1990 to December 1991, from January 2003 to October 2003, and from April 2005 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at hearing before an RO Hearing Officer in March 1996 and at a hearing at the RO before the undersigned Veterans Law Judge in November 2000.  Transcripts of the hearings are included in the claims files.

The Veteran's claim was most recently before the Board in March 2013, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

In January 2008, the Veteran submitted a formal claim for service connection for chronic pain syndrome.  The Veteran also requested in October 2004 correspondence that her previously denied claim for service connection for chronic fatigue syndrome be reopened.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran seeks entitlement to service connection for a bilateral knee disorder, which she asserts is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  During her November 2000 hearing, the Veteran indicated that she began having knee pain after spending six months in Saudi Arabia.  She indicated that she sought treatment and received Motrin for pain.  The Veteran commented that she again sought treatment for knee pain about month after returning from Saudi Arabia but that there were no findings at that time.  She asserted that her current symptoms included knee pain, especially after sitting with her knees bent.  In February 2012, the Veteran, via her representative, raised an alternative argument that her claimed bilateral knee disorder is secondary to her service-connected foot disability.

Joint pain is one of the symptoms cited in 38 C.F.R. § 3.317(b) as possibly indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Review of the record shows the Veteran has complained to medical providers of other representative symptoms, including fatigue, skin rash, headaches (service-connected), muscle pain, sleep disturbance (service-connected as sleep apnea), and neuropsychological signs or symptoms. 

In July 1997 and October 1997 VA examination reports, the examiners diagnosed bilateral knee arthralgia.  A July 1997 VA X-ray study of the knees was negative. 

The Veteran had another VA examination in June 2008.  She reported that her leg began bothering her in the mid 1990s.  She attributed that secondary to her bilateral bunion surgeries in the mid 1990s.  The Veteran stated that her knees really started to bother her more approximately one year ago.  She indicated that she had no shots, surgeries, or braces and that her knees had a fairly equal amount of pain.  The examiner diagnosed bilateral knee pain, normal examination.  It was his opinion that her knee complaints were less likely as not related to or caused to her in-service activity.  However, the examiner did not offer a medical opinion as to whether the Veteran had an undiagnosed illness or medically unexplained chronic multisymptom illness of which the knee pain is a manifestation.

In June 2010, the Board remanded this matter to have the originating agency arrange for the Veteran to undergo an examination to determine whether she had an undiagnosed illness or medically unexplained chronic multisymptom illness of which the claimed bilateral knee pain is a manifestation. 

According to an April 2011 VA examination report, the Veteran complained of bilateral knee pain.  An April 2011 VA X-ray report lists an impression that both knees appeared normal.  A May 2007 MRI of the right knee revealed findings suggestive of lateral patellar tracking abnormality.  A May 2007 MRI of the left knee revealed Grade I chondromalacia of the patella and femoral trochlea.

The examiner, a VA staff physician, diagnosed mild age typical chondromalacia patella of the left knee and normal right knee with bilateral lax patella, opining that the Veteran did not have an undiagnosed illness of which the knees were a part.  Although the examiner stated that that the changes shown on the MRI were minimal and age typical, he did not provide a basis to support the opinion rendered.  

In the March 2012 remand, the Board directed the originating agency to obtain an addendum from the physician who performed the April 2011 VA examination. Specifically, the Board requested that the examiner provide a complete rationale for his opinion that the Veteran's left and right knee disorders were not a manifestation of an undiagnosed illness.  The physician was instructed to identify the history, clinical findings, and/or medical knowledge and literature relied upon in reaching this conclusion.  Additionally, the physician was asked to provide an opinion on whether the Veteran had a right or left knee disorder that was proximately due to or aggravated (permanently worsened) by her service-connected foot disability.  The examiner was again asked to provide a complete rationale for all opinions provided.

An April 2012 VA medical opinion reflects that the April 2011 VA examiner identified the Veteran's knee problems as age typical DJD (degenerative joint disease) on the right and lax patellae bilaterally.  After reviewing the claims files, the examiner stated that these conditions would not be related to the service-connected feet, since the feet, even if severely involved, could not from "an ortho functional point of view" cause these knee conditions.  The examiner did not provide any further explanation regarding this opinion and did not discuss whether the knee disorders were aggravated by the service-connected foot disability.  Also, the examiner did not discuss his April 2011 opinion that the claimed disorders were not a manifestation of an undiagnosed illness or provide a rationale to support this conclusion. 

In the March 2013 remand, the Board found the April 2012 VA medical opinion to be inadequate with which to decide the Veteran's claim, as it contained inconsistencies regarding the Veteran's current knee diagnoses and did not comply with the March 2012 remand directives.  It was indicated that the April 2012 VA medical opinion included diagnoses of DJD of the right knee and bilateral lax patellae, whereas the April 2011 VA examination report showed diagnoses of chondromalacia patella of the left knee and normal right knee with bilateral lax patellae.  The Board highlighted that the April 2012 VA report also did not include any rationale to support the VA examiner's April 2011 and April 2012 opinions regarding whether the knee conditions were a manifestation of an undiagnosed illness or were caused or aggravated by the Veteran's service-connected foot disability.  Moreover, the Board noted that the VA examiner failed to address whether the Veteran's claimed left and right knee disorders were aggravated by her service-connected foot disability.  Finally, the Board noted that the March 2012 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the March 2013 remand, the Board directed the originating agency to obtain yet another addendum medical opinion from the physician who performed the April 2011 VA examination and executed the March 2012 VA medical opinion.  Following a thorough review of the record, the physician was requested to provide an addendum opinion as to the following inquiries:  

(a) Provide a complete medical opinion and detailed rationale for the April 2011 opinion that the Veteran does not have an undiagnosed illness of which the knees are a manifestation.  

(b) Clarify the diagnoses provided in the April 2012 report, clearly identifying the exact diagnosis for each knee.  In so doing, the physician is asked to clarify whether the Veteran currently has DJD of the left knee and/or the right knee.  The physician must reconcile any diagnosed knee condition with any conflicting diagnosis documented in the medical evidence.  

(c) Provide a complete medical opinion and detailed rationale for the April 2012 opinion that the Veteran's bilateral knee disability was not caused by the service-connected bilateral foot disability.  The physician is specifically asked to provide detailed rationale for his conclusion that the bilateral foot disability could not, from an "ortho functional point of view," cause the knee conditions.  

(d) Provide a complete medical opinion and detailed rationale regarding whether there is a 50 percent or better probability with respect to each knee disorder present during the period of the claim that the disorder was permanently worsened by her service-connected foot disability.  

(e) In providing the requested opinions, the physician must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, studies, medical knowledge or literature, etc. that he relied up in reaching his conclusion.  The physician must include a discussion of the facts and medical principles involved in rendering the requested opinions.

In an April 2013 VA addendum medical opinion, the same VA examiner (the physician who performed the April 2011 VA examination and drafted the March 2012 VA opinion) provided the following corresponding answers to the inquires listed above:  

(a) There is no uystemic illness/syndrome that would explain the
symptoms, physical findings, and xray findings.

(b) The exact dx is as stated before, mild age typical only DJD - verified by normal knee X-rays 

(c) Normal knees with lax patellae from a structural and clinical point of view cannot be due to a foot condition.  Twisting of the feet many degrees will not make the patellae lax.  If the feet could influence the knees, why haven't the sc foot problems caused damage and abnormal X-rays in knees?

(d) Twisting the feet many degrees will not make the patellae lax.  If the feet could influence the knees, why haven't the sc foot problems caused damage and abnormal X-rays in knees?

(e) Not only 46 years of orthopedic surgical experience but if the feet could influence the knees, why haven't the sc foot problems caused damage and abnormal X-rays in knees?

After reviewing the April 2013 VA addendum medical opinion, the Board has determined that the originating agency did not substantially comply with the March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the April 2013 VA medical opinion to be wholly inadequate for adjudicative purposes in regard to the issue of entitlement to service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the conclusions reached by the April 2013 VA examiner do not fully address the requested inquiries.  Instead of providing a rationale for his stated conclusions, the VA examiner simply posed additional questions or referenced the number of years he had been working in his field.  In addition, the VA examiner essentially regurgitated the same rationale from the April 2011 VA examination report and April 2012 VA medical opinion also deemed inadequate by the Board.  

On remand, the originating agency should obtain an additional VA examination report with supporting rationale concerning the nature and etiology of the Veteran's claimed bilateral knee disorder on appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be provided an examination by  a physician with sufficient expertise, other than the VA physician who prepared the April 2011 VA examination report as well as the April 2012 and April 2013 VA addendum medical opinions.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the physician, and any indicated studies should be performed.

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to:

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness of which the knees are a manifestation. 

(b) Clarify the diagnoses provided in the April 2011 VA examination report as well as the April 2012 and April 2013 VA medical opinions, clearly identifying the exact diagnosis for each knee.  In so doing, the physician is asked to clarify whether the Veteran currently has DJD of the left knee and/or the right knee.  The physician must reconcile any diagnosed knee condition with any conflicting diagnosis documented in the medical evidence.

(c) Provide a complete medical opinion and detailed rationale regarding whether there is a 50 percent or better probability with respect to each knee disorder present during the period of the claim that the disorder was caused by the Veteran's service-connected foot disability.

(d) Provide a complete medical opinion and detailed rationale regarding whether there is a 50 percent or better probability with respect to each knee disorder present during the period of the claim that the disorder was aggravated by (permanently worsened by) the Veteran's service-connected foot disability. 

(e) In providing the requested opinions, the examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, studies, medical knowledge or literature, etc. that are relied upon in reaching his or her conclusions.  The examiner must include a discussion of the facts and medical principles involved in rendering the requested opinions.

The examiner should acknowledge and discuss the findings in the April 2011 VA examination report as well as the April 2012 and April 2013 VA addendum medical opinion reports.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or because he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

